Citation Nr: 0839320	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-14 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  Jurisdiction over the appeal was later 
transferred to the RO in Roanoke, Virginia.

The veteran's appeal was previously before the Board in July 
2007, at which time the Board remanded the case for further 
development by the originating agency.  The case has been 
returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his April 2005 substantive appeal, the veteran requested a 
Board hearing in Washington, DC.  By way of correspondence 
dated May 2005, the veteran's representative requested a RO 
hearing on behalf of the veteran.  The RO scheduled a hearing 
on July 15, 2005, but the veteran failed to appear.  The 
veteran's appeal was transferred to the Board in August 2005.  
Subsequently, in December 2005 correspondence, the veteran 
requested a "rescheduling of a hearing with the Department 
of Veterans Affairs."  In July 2007, the Board remanded the 
veteran's appeal back to the RO so that another personal 
hearing could be scheduled.  

The veteran's appeal was subsequently transferred to the 
Roanoke, Virginia RO and in September 2008, the RO contacted 
the veteran and requested that he notify them as to whether 
he desired an RO hearing or a BVA hearing.  In response, on 
his VA Form 21-4138 submitted in October 2008, the veteran 
indicated that he did not want a personal hearing at the VA 
Regional Office, and that he did want a hearing with the 
Board of Veterans' Appeals (BVA).  However, the veteran's 
representative, in a motion to the Board received on October 
28, 2008, stated that the veteran had responded to the RO 
that he did want a personal hearing at the RO, and requested 
that the appeal be remanded to the agency of original 
jurisdiction (AOJ) for the purpose of scheduling an RO 
hearing.  

To afford the veteran due process, the Board finds that the 
veteran should be given an opportunity to be scheduled for 
his RO hearing.  If in addition to the RO hearing, the 
veteran wants a Board hearing, he should be given an 
opportunity to select the type of Board hearing he desires.

The Board also notes that the veteran has not been given the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) and Hupp v. Nicholson, 21 Vet. App. 342, 352-
53 (2007).  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO should schedule the veteran for 
an RO hearing.

3.  If in addition to an RO hearing, the 
veteran desires a Board hearing, he should 
be given an opportunity to select the type 
of Board hearing he desires.

4.  If any benefits sought remain denied, 
the veteran and his representative should 
be issued an appropriate supplemental 
statement of the case, and be afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




